DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/22 has been entered.
 

Response to Arguments
3.	Applicant's arguments filed 5/17/22 have been fully considered but they are not persuasive. As to the rejection of claims 1-18 under 35 U.S.C. 103 as being unpatentable over Zhao et al. US Patent Application Publication 2008/0217809, Applicant argues Zhao does not teach or suggest absorbent articles having conforming features comprising long fiber networks comprising about 15% to about 50% by weight of long fibers as claimed in amended claim 1. As stated in the previous rejection, Zhao incorporates by reference Richards et al. USPN 5607414 who teaches an absorbent having thermoplastic long fibers (col. 9, line 65 through col. 10, line 11; col. 12, lines 1-17 and 43-49). Richards further teaches the amount of thermoplastic fibers in the web comprises from about 5 to about 90%, most preferably from about 10 to about 30% thermoplastic material (col. 10, line 66 through col. 11, line 5, which can include the thermoplastic long fibers described above.

Applicant further argues even if, arguendo, a prima facie case of obviousness is
established, it has been overcome by the showing of unexpected results in the
specification. Unexpected results are demonstrated in the specification regarding the
ability of a web constructed from a material having a long fiber network to withstand
meso-scale processing. These results are apparent when comparing FIGS. 15A-15C to
FIGS. 12A-12B. The examiner understands Applicant is comparing the figures of the
present invention. The arguments are directed to the benefits of longer fibers which is taught in Richards as discussed above. Evidence of unexpected properties may be in
the form of a direct or indirect comparison of the claimed invention with the closest prior
art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272,
205 USPQ 215 (CCPA 1980) and MPEP § 716.02(d) - § 716.02(e). See In re
Blondel, 499 F.2d 1311, 1317, 182 USPQ 294, 298 (CCPA 1974) and In re Fouche, 439
F.2d 1237, 1241-42, 169 USPQ 429, 433 (CCPA 1971) for examples of cases where
indirect comparative testing was found sufficient to rebut a prima facie case of
obviousness.

4.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies
(i.e., depressions in the composite that do not extend through the thickness of the
composite) are not recited in the rejected claim(s). Although the claims are interpreted
in light of the specification, limitations from the specification are not read into the claims.
See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness..

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. US Patent Application Publication 2008/0217809.

As to claim 1-3 and 16, Zhao teaches a disposable absorbent article 10 having a longitudinal centerline L and a lateral centerline T (Figure 1), the disposable absorbent article further comprising: a topsheet 26; a backsheet 22; an absorbent core 20 disposed between the topsheet 26 and the backsheet 22 (Figure 1; paragraphs 0062, 0064, 0065); 

a first plurality of conforming features in at least the absorbent core (paragraphs 0091-0092) or a combination of the absorbent core and the topsheet.  Zhao teaches web 70 as a portion of an airlaid core that has a continuous network of conforming features 72, 84 and are in a contacting relationship with the topsheet (Figure 8, paragraphs 0091-0092). Zhao further incorporates by reference (paragraph 0063) Richards et al. USPN 5607414 who teaches an absorbent having long fibers (col. 9, line 64 through col. 10, line 11; col. 12, lines 1-17 and 43-49). It would be obvious to modify Zhao with a long fiber network since an airlaid core having bicomponent long fibers is a known type of material used in the same environment and for the same purpose, as an absorbent core.  Richards further teaches the amount of thermoplastic fibers in the web comprises from about 5 to about 90%, most preferably from about 10 to about 30% thermoplastic material (col. 10, line 66 through col. 11, line 5, which can include the thermoplastic long fibers described above.  See discussion of test parameters below. 

As claims 2, 8, and 9, Zhao teaches a caliper less than 5mm (paragraph 0061). 


As to claim 4, Zhao teaches the disposable absorbent article of claim 1, further comprising a fluid management layer 24 disposed between the topsheet 26 and the backsheet (Figure 1; paragraph 0068), and wherein the first plurality of conforming features is comprised by the combination of the absorbent core, the fluid management layer, and the topsheet – where Zhao teaches the processed web is a layered structure (paragraphs 0068-0069), and used as an absorbent core and a secondary topsheet and absorbent core (paragraphs 0068-0069 0139, 0143). 

Zhao further teaches the absorbent article of claim 1 has the following claimed components: Claims 5, 10, 13, and 17 - the absorbent core is unitary airlaid absorbent core (paragraphs 0060, 0063) comprising a plurality of cellulosic fibers and super absorbent particles (paragraphs 0060-0061). Zhao incorporates by reference (at paragraph 0063) Richards USPN 5607414 who teaches a unitary absorbent core layer (Richards col. 11, lines 20-30).  Claims 9 - the fluid management layer comprises an airlaid material comprising a plurality of cellulosic fibers (paragraphs 0060, 0063). 

As to claims 6, 11, 14, and 18, Zhao teaches the disposable absorbent article of claim 1, further comprising a fluid management layer 24 disposed between the topsheet 26 and the backsheet (Figure 1; paragraph 0068), wherein the fluid management layer 24 (secondary topsheet) comprises an airlaid material comprising a plurality of cellulosic fibers (paragraphs 0060-0063, 0068-0069 0139, 0143).
As to claims 7, 12, and 15 - The disposable absorbent article of claim 2, wherein the absorbent article comprises a coformed absorbent core comprising continuous fibers - where Zhao teaches the web comprises a combination of fibers and process including meltblown and cellulose fibers, known in the art as coform.  For example, Poruthoor et al. US  2012/0157952 teaches term ‘coform’ refers to a blend of meltblown fibers and absorbent fibers (Poruthoor paragraph 0040). 


As discussed above, Zhao teaches the same materials for the absorbent core, topsheet, fluid management layer, and backsheet as disclosed in the present invention.  Zhao does not teach the specific material properties of the absorbent article listed below:

blot to caliper ratio of less than 11, or less than 19


stiffness to caliper ration of 4 or less as measured by the three point bend and caliper tests, respectively.

a ratio of bending stiffness to wet recovery energy is less than 13. 
a ratio of bending stiffness to wet recovery energy that is less than 15 as measured by the three point bending test and the bunch compression test as described herein. 

a ratio of bending stiffness to caliper is less than 15. 


ratio of bending stiffness to caliper of less than 5. 

ratio of bending stiffness to caliper of 4 or less. 


residual fluid in the top 0.5 mm of less than 200 .mu.l as measured by the NMR mouse method. 

residual fluid in the top 0.5 mm of less than 7 .mu.l and a free fluid acquisition time of less than 100 seconds as measured by the NMR mouse method and the Free Fluid Acquisition tests, respectively. 


wet recovery energy that is less than 4 as measured by the three point bending test and the bunch compression test as described therein.


a wet recovery energy of at least 0.4 mJ, as measured by the bunch compression test described herein.

a ratio of bending stiffness to wet recovery energy that is less than 4 as measured by the three point bending test and the bunch compression test as described herein. 

However, it is reasonable to expect the invention of Zhao to achieve these material properties if subjected to the same material testing parameters since the article of Zhao is comprised of the same materials and meets the construction limitations as the present invention.  It would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to have applied the same testing procedures with the expectation of the same results since the same materials are used in the invention of Zhao. 

Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11.	Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 17-20 of copending Application No. 16/181,621. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application is a broader recitation of the claims of the ‘621 application in that it does not set forth a specific dimension of the conforming features and because the subject matter of the present application substantially overlaps the subject matter of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781